department of the treasury internal_revenue_service washington d c date may ob fp cc eo t lt 4f-008 contact person id number contact number dear sir or madam this responds to your request_for_ruling dated date from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the affiliation agreement described below you are referred to as a in the legend above a is a maryland non-for-profit corporation which has been recognized by the internal_revenue_service as an organization described in sec_501 of the internal_revenue_code_of_1986 code a is also described in sec_509 of the code b is a maryland non-profit corporation which has been recognized by the internal revenue bis also service as an organization described in sec_501 c of the code of 1986_code described in sec_509 a of the code b's sole corporate member is a maintains a continuing care retirement community b owns operates and c is a maryland non-profit corporation which has been recognized by the internal_revenue_service as an organization described in sec_501 of the code of 1986_code c is also described in sec_509 of the code maintains a continuing care retirement community c's sole corporate member is a c owns operates and d is a pennsytvania non-profit corporation which has been recognized by the internal_revenue_service as an organization described in sec_501 of the code of 1986_code d is also described in sec_509 a of the code following the affiliation described herein d's sole corporate member will be a d owns operates and maintains continuing care retirement communities and long term facilities in its service area y you have stated a b c and d have determined that it is in the best interest of their communities and constituencies and in furtherance of their exempt purposes for a and d to become affiliated to serve residents of maryland pennsylvania and the surrounding regions while preserving their own identities and their involvement in the delivery of geriatric healthcare continuing care retirement communities and senior living services in their respective areas the affiliation agreement will become effective at such time that all conditions precedent thereto have been met you state that the affiliation creates a geriatric healthcare and senior living system system consisting of a b c and d in the future the system may include additional entities as supported organizations of a each such additional supported_organization will be exempt from federal income_taxation under sec_501 c of the code you state that the system will enable and facilitate the delivery of geriatric healthcare continuing care retirement communities and senior living through a system of b c and d you state that the system will foster a continuum of geriatric care services to include home healthcare senior living adult day care primary physician care hospice care and geriatric services by its creation the system expects to reduce operating_expenses save on capital and building projects and lower costs of financing the affiliation agreement grants a certain reserved powers over b c and d these powers are proper in this context an action by a with regard to subsection ii vi vii viii and xii of above requires an affirmative vote of seventy five percent of the board_of directors of a you state that a will establish a budget and will be provided sufficient operating capital from the payment of management fees by b c and d to function as an independent business section of the affiliation agreement provides that d may withdraw from the system with the approval of sixty percent of the board_of directors of a in addition to the withdrawal under section section of the affiliation agreement permits d to withdraw from the system if i a fails to perform any materia term of the affiliation agreement and such failure continues for days after written notice thereof has been provided to a or ii d discovers within years after the affiliation agreement becomes effective that a representation or warranty of a contained in the affiliation agreement was not true in any material respect or omitted to state a material fact you state that a condition_precedent to the implementation of the affiliation agreement is that a b c and d amend and restate their respective articles of incorporation and byiaws governing documents to reflect the affiliation you have represented that a b c and d have adopted their governing documents you state that the governing documents of a provide that it is organized and operated exclusively to carry out the charitable purposes of b c and d a will use apply and distribute its income and principal and other assets from time to time exclusively for the benefit of b c and d the board_of directors of a consists of members fourteen of which are elected the president of a serves as an ex-officio member with a vote a will initially designate of the elected directors and the other directors will be designated by d the initial directors wil be divided as evenly as possible into three classes and will have staggered terms of one two and three years expire the successor directors will have terms of years after the terms of the initial directors upon the expiration of the terms of the initial directors having terms of one and two years their immediate successors will be designated by the party a or d that designated such initial directors and will be elected by the board_of directors of a thereafter directors will be elected by a vote of at least seventy-five percent of the board_of directors notwithstanding the foregoing at least one director of a must be a member of the board_of directors of b one director must be a member of the board_of directors of c and one director must be a member of the board_of directors of d section dollar_figure of a's bylaws grants a certain reserved powers over the operations of b c and d such reserved powers are essentially similar to those provided in sec_3_4 of the affiliation agreement supra the governing documents of c provide that a is the sole corporate member of c sec_2 of c’s bylaws lists the reserved powers granted to a such reserved powers are essentially similar to those provided in sec_3_4 of the affiliation agreement supra the board_of directors of c will be elected by a from a slate of nominees selected by c the governing documents of b provide that a is the sole corporate member of b sec_2 i of b's bylaws lists the reserved powers granted to a such reserved powers are essentially similar to those provided in sec_3_4 of the affiliation agreement supra the board_of directors of b will be elected by a from a slate of nominees selected by b a b c and d will execute a management services agreement to appoint a to manage facilities owned by b c and d terminated by either party the initial term will be automatically extended for additional months period each management agreement will have a term of months unless the management agreement will immediately terminate at such time as b c and d is no longer an organization supported by a in consideration for the services provided under the management agreement b c and d will pay a a fixed monthly fee supplies purchased by a for any of the facilities managed under the management agreements a will also be reimbursed for all direct costs of equipment and or you have requested the following rulings in connection with this series of transactions the execution delivery and implementation of the affiliation agreement will not adversely affect the tax-exempt status of a b and c as organizations described under sec_501 of the code the affitiation agreement will not adversely affect the public charity status of a under sec_2 c of the code the affiliation agreement will not adversely affect the public charity status of b and c under sec_509 of the code the affiliation agreement will not result in recognition of gain_or_loss by or in unrelated trade or business income to a b or c under sec_511 to of the code the management agreements will not result in unrelated_trade_or_business income to a under sec_511 to of the code sec_501 c of the internal_revenue_code provides for the exemption of federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided that no part of the net_earnings of the corporation inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the income_tax regulations provides that the term charitable relief of the poor and is used in sec_501 c of the code in its generally accepted legal sense distressed or the underprivileged and the promotion of health have long been recognized as charitable sec_509 of the code excludes from the definition of private_foundation an organization which normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from admissions sales of merchandise performance of services or furnishing facilities in an activity which is not an unrelated_trade_or_business subject_to certain exceptions and which normally receives not more than one-third of its support in each taxable_year from the sum of gross_investment_income and the excess of any amount of unrelated_business_taxable_income over the amount of tax imposed by sec_511 sec_509 a of the code excludes from the definition of private_foundation an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more organizations described in sec_509 or sec_509 and b is organized supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 a and c is not controlled directly or indirectly by one or more disqualified persons classified in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 sec_1_509_a_-4 i of the regulations provides that a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test sec_1_509_a_-4 of the regulations provides that a supporting_organization will meet the responsiveness test if the organization is responsive to the needs and demands of the publicly supported organizations a supporting_organization is responsive to the needs of one or more supported organizations if one or more members of the governing bodies of the publicly supported organizations are also officer directors or trustees of to hold other important offices in the supporting organizations see sec_1_509_a_-4 i ii b of the regulations wy sec_1_509_a_-4 i i of the regulations provides that a supporting_organization will meet the integral part if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides maintains a significant involvement in the operations of the supported organizations if the activities of the supporting organizations are activities to perform the functions of or to carry out the purposes of the supported organizations n addition but for the involvement of the supporting_organization such activities would normally be engaged in by the supported organizations see a -4 i ii of the regulations a supporting_organization sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 and exempt under sec_501 a sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived from any unrelated_trade_or_business regularly carried on less the allowable deductions that are directly connected with the carrying of the trade_or_business both computed with certain modifications sec_513 a of the code provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organizations of its charitable educational and other purposes or function constituting the basis for its exemption under sec_501 the term however does not include any trade_or_business carried on by the organization primarily for the convenience of its members students patients officers or employees sec_1_513-1 d of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted this requirement necessitates an examination of the relationship between the business activities which generates the particular income in question and the accomplishment of the organization's exempt_purpose sec_1_513-1 of the regulations provides in pertinent part that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which the exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the gocds or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved sec_1_513-1 of the regulations provides that in determining whether activities contribute importantly to the accomplishment of an exempt_purpose the size and extent of the activities involved must be considered in relation to the nature and extent of the exempt_function which they purport to serve if such activities are in part related to exempt functions but are bt conducted on a larger scale that is reasonably necessary for the performance of such functions the activities in excess of the needs of the exempt functions will not be considered to contribute importantly to the accomplishment of any exempt_purpose of the organization rev_rul 1978_1_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code in its generally accepted legal sense rev_rul 1972_1_cb_145 provides that a corporation that devotes its resources to the operation of a home for the aged will qualify for charitable status if designed to satisfy the three primary needs of aged persons these are the need for housing the need for healthcare and the need for financial security it operates in a manner revrul_79_18 1979_1_cb_194 provides that an organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay the monthly fees is an organization operated exclusively for charitable purposes within the meaning of sec_501 of the code in 158_fsupp_560 it was stated that the integral_part_doctrine is no a codified rule bus is a judicial doctrine relationship to the operation of one or more tax-exempt organizations and provides a necessary and indispensable service solely to those tax-exempt organizations it will take on the exempt status of those organizations it was held that where an organization bears a close and intimate the affiliation agreement will not affect b and c's purposes to own operate and maintain continuing care retirement communities and long-term care facilities the affiliation agreement will not change the relationship between a band c will remain the sole corporate member of b and c a was and as a result of the affiliation agreement a has also become the sole corporate member of d a as the sole corporate member of b c and d will perform functions for b c and d that they could perform directly see revrul_78_41 supra as a direct result of a’s involvement with the operations b c and d they will perform their exempt purposes in a more cost-effective manner and therefore enhance their activities in the communities in which they are located the execution delivery and implementation of the affiliation agreement will not adversely affect the tax-exempt status of a b and c as organizations described under sec_501 c of the code b and c are classified as public_charities under sec_509 of the code under the affiliation agreement b and c will continue to own and operate the continuing care retirement communities and the sources of their income will not change b and c will continue to receive a substantia portion of their income from the performance of exempt_activities and from direct and indirect_contributions from the general_public gc as a result b and c will continue to be classified as public_charities under sec_501 of the code a's bylaws section provides that at least one director of a must be a member of the board_of b at least one director must be a member of the board_of c and at least one director must be a member of the board_of d awill also elect the board_of directors of b c and d a as the sole corporate member of b c and d awill meet the responsiveness test under sec_1_509_a_-4 of the regulations a under the reserved powers granted to it under sec_3_4 of the affiliated agreement will provide supervision and coordination of b c and d b c and d will not make significant financial and operational decisions without the approval of the board_of directors of a a will assist with and perform planning financial legal management quality improvement and other functions for b c and d but for the involvement of a b c and d would normally be engaged in the above mentioned activities on their own behalf awill also meet the integral part test under sec_1_509_a_-4 of the regulations because a will maintain a significant involvement in the operations of b c and d consequently a will be organized and operated exclusively for the benefit of and in connection with b c and d under sec_1_509_a_-4 of the regulations an affiliation agreement between previously independent organizations to provide corporate services among the participants raises exemption quatification and unrelated_trade_or_business issues with respect to exemption qualification it is clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations a b c and d will not adversely affect their tax exempt status under sec_501 of the code by the above transactions as they will continue to promote housing for the aged within the meaning of revrul_72_124 supra and revrul_79_18 supra the parties will not adversely affect their public charity status because the basis for their respective classifications as public_charities will remain the same at issue then is whether the affiliation agreement has established a parent subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them the affiliation agreement and the governing documents of a b c and d will effectively bind b c and d under the common_control of a and create a parent subsidiary relationship between the participating entities a's activities with regard to b c and d are substantially related to a's exempt purposes under the affiliation agreement and the governing documents b c and d will authorize a's board_of directors to s establish and approve budgets approve its directors officers and committee chairs approve its indebtedness and approve expansion of its facilities under each management agreement a an entity experienced in owning operating and managing long term care and continuing care retirement facilities for the elderly will provide management services to b c and d based on all the facts and circumstances we conclude that the affiliation agreement effectively binds the parties under the common_control of a so that the participating organizations are within a relationship analogous to that of a parent and subsidiary pursuant to the authority of a's board_of directors a is an entity experienced in owning operating and managing long term care and continuing care facilities for the elderly will provide management services to b c and d although all the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the affiliation agreement to a's board_of directors to establish and approve budgets approve its directors officers and committee chairs approve its indebtedness approve expansion of its facilities in addition the board_of directors and its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities any services provided by a under the affiliation agreement will be substantially related to its exempt purposes and contribute to the accomplishment of those purposes therefore services provided between the previously unrelated sec_501 c tax exempt_organizations through the affiliation agreement are treated as other than an unrelated_trade_or_business any gross_income derived by a from such services will not result in unrefated business income to a the parties will not adversely affect their tax-exempt status under sec_501 c of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 supra under each management agreement a an entity experienced in owing operating and managing long term care and continuing care retirement facilities for the elderly will provide management services to b c and d the parties will not adversely affect their public charity status because the basis for their respective classifications as public_charities will remain the same the management fees paid_by b c and d to a will not result in unrelated_trade_or_business income under sec_511 through of the code because the above organizations are financially and structurally related as part of a system to promote the health of the community and to provide geriatric healthcare continuing care retirement communities and senior living services to the residents of their respective communities accordingly based on the facts and circumstances described above we rule as follows the execution delivery and implementation of the affiliation agreement will have no adverse impact on the tax-exempt status of a b and c as an organization described in sec_501 c of the code the affiliation agreement will have no adverse affect on the public charity status of a as an organization described in sec_509 of the code the affiliation agreement will have no adverse affect on the public charity status of b and c as an organization described in sec_509 of the code the affiliation agreement will nor result in recognition of gain_or_loss by in unrelated_trade_or_business income to a b or c under sec_511 to of the code 3d the management agreements will not result in unrelated_trade_or_business income to a under sec_511 to of the code these rulings are directed only to the organization that requested them sec_61 k of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in you permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely garland a carter chief exempt_organizations technical branch
